[Cite as Dayton v. State, 2021-Ohio-967.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 CITY OF DAYTON, OHIO                             :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28818
                                                  :
 v.                                               :   Trial Court Case No. 2019-CV-3464
                                                  :
 STATE OF OHIO                                    :   (Civil Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                             Rendered on the 26th day of March, 2021.

                                             ...........

JOHN C. MUSTO, Atty. Reg. No. 0071512, Assistant Prosecuting Attorney, City of
Dayton Prosecutor’s Office, 101 West Third Street, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

CAITLYN NESTLEROTH JOHNSON, Atty. Reg. No. 0087724, & ZACHARY M.
HOLSCHER, Atty. Reg. No. 0098039, Ohio Attorney General’s Office, 30 East Broad
Street, 16th Floor, Columbus, Ohio 43215
       Attorneys for Defendant-Appellant

                                            .............

DONOVAN, J.
                                                                                        -2-


       {¶ 1} The State of Ohio appeals from a judgment of the Montgomery County Court

of Common Pleas, which sustain in part and overruled in part the City of Dayton’s motion

for   summary   judgment    regarding   whether    certain   statutory   provisions   were

unconstitutional. The State filed a timely notice of appeal on June 9, 2020.

       {¶ 2} On July 29, 2019, Dayton filed a Verified Complaint for Declaratory Judgment

and Preliminary and Permanent Injunction, which requested that the trial court enjoin the

enforcement of certain newly enacted provisions of Am.H.B. No. 62 (H.B. 62) on the

grounds that the provisions violated Article XVIII, Section 3 of the Ohio Constitution,

otherwise known as the “Home Rule Amendment.” Specifically, Dayton asserted that

the contested provisions of H.B. 62 unconstitutionally limited its Home Rule authority to

implement a traffic law photo-monitoring enforcement program by implementing the

following statutory provisions: 1) reinstating the S.B. 342 requirement that a law

enforcement officer be present at every photo-monitoring device at all times while the

device is in operation, R.C. 4511.093(B)(1); 2) reducing Dayton’s local government fund

allocation by the amounts collected from drivers for violations recorded by the photo-

monitoring enforcement program and eliminating local government funds completely for

municipalities that failed to report revenues from the program to the State, R.C.

5747.502(C), R.C. 5747.502(D), and R.C. 5747.502(F); 3) eliminating municipalities’

ability to appoint administrative hearing officers to adjudicate photo-monitoring program

tickets and conferring “exclusive jurisdiction” over such actions to municipal and county

courts, R.C. 1901.20(A)(1), R.C. 1907.02(C); and 4) requiring municipalities to provide

advance and non-recoverable court deposits to cover “all applicable court costs and fees”

for civil actions related to the photo-monitoring program, R.C. 4511.096(C), R.C.
                                                                                       -3-


4511.099(A).

         {¶ 3} On January 17, 2020, the State filed a motion for summary judgment, in

which it argued that Dayton had the burden to establish that the contested provisions of

H.B. 62 were unconstitutional.1 The State also argued that the General Assembly had

the exclusive power to define the jurisdiction of lower courts and to provide for their

maintenance and had the express constitutional authority to decide state spending. The

State further claimed that the contested provisions of H.B. 62 did not violate the Home

Rule Amendment since the provisions constituted general laws. Lastly, the State argued

that Dayton’s additional constitutional arguments failed because: 1) the unconstitutional

conditions doctrine did not apply and had not been violated; 2) Dayton had no rights under

its remaining constitutional challenges; and 3) Dayton had no other constitutional claims

because the contested provisions did not violate the retroactivity clause, the one-subject

rule, the uniformity clause, and/or the void for vagueness doctrine.

         {¶ 4} On January 24, 2020, Dayton filed a motion for summary judgment, arguing

that the contested provisions of H.B. 62 violated the Home Rule Amendment because the

contested provisions solely limited Dayton’s legislative power and did not prescribe rules

of conduct upon citizens and the Home Rule Amendment prohibited limitations on

municipal authority.      Dayton also argued that the contested provisions imposed

unconstitutional conditions, were unconstitutionally retroactive, violated the void for

vagueness doctrine, violated the uniformity clause, violated the one-subject rule, and

violated the separation of powers doctrine.

         {¶ 5} On May 27, 2020, the trial court sustained in part and overruled in part


1
    The State also refers to H.B. 62 as the “Reporting and Jurisdiction Law.”
                                                                                           -4-


Dayton’s motion for summary judgment and also sustained in part and overruled in part

the State’s motion for summary judgment. The trial court found that all of the contested

provisions in H.B. 62, R.C. 4511.093, R.C. 5747.502(C), (D), (F), R.C. 4511.099(A), R.C.

1901.20(A)(1), R.C. 1907.02(C), and R.C. 4511.096, were unconstitutional. The trial

court found that all of the contested provisions, with the exception of R.C. 1901.20(A)(1)

and R.C. 1907.02(C), were unconstitutional violations of the Home Rule Amendment.

Specifically, the trial court found that the restrictions in R.C. 5747.502 requiring the

collection and reporting of civil fines and penalizing Dayton for operating a photo-

monitoring program violated the Home Rule Amendment because they did not serve an

overriding statewide interest and failed to prescribe rules of conduct upon citizens in

general. With respect to the provisions of R.C. 4511.099(A) and R.C. 4511.096 requiring

Dayton to file every notice of liability issued with the municipal court and deposit a non-

refundable fee, including a filing fee and court costs for every notice, the trial court ruled

that these provisions also violated the Home Rule Amendment because they did not serve

an overriding statewide interest and failed to prescribe rules of conduct upon citizens in

general. The trial court further found that the provisions limited Dayton’s legislative

authority in that it controlled the procedure Dayton must follow when issuing notices of

liability without serving an overriding statewide interest and without prescribing rules of

conduct upon citizens in general. The trial court held that R.C. 1901.20(A)(1) and R.C.

1907.02(C) were general laws that did not violate the Home Rule Amendment.

       {¶ 6} The trial court also found that all of the contested provisions in H.B. 62

unconstitutionally violated the one-subject rule, including R.C. 1901.20(A)(1) and R.C.

1907.02(C). While noting that the General Assembly has wide powers when enacting
                                                                                             -5-


legislation, the trial court stated, however, that sections of an appropriation bill violate the

one-subject rule when they fail to share a common purpose with and have no discernible,

practical, or rational relationship to other provisions in the bill. Therefore, the trial court

found that the contested provisions in H.B. 62 were not related to the transportation

budget, but rather were inserted as last minute riders after having been voted down by

the state senate during the committee process. The trial court found that the contested

provisions were not at all related to the appropriation of funds for transportation purposes,

thus   violating   the   one-subject   rule   and   rendering    the   contested    provisions

unconstitutional. The trial court sustained the State’s motion for summary judgment with

respect to Dayton’s other constitutional arguments.

       {¶ 7} It is from this judgment that the State now appeals.

                                         Statutory History

       {¶ 8} On June 12, 2002, Dayton enacted Ordinance 30114-02, which authorized

an “automated traffic control photographic system” (ATCPS) for placement at

intersections throughout the city. Initially, the system only provided for the enforcement

of red light violations. Subsequently, on February 17, 2010, the system was modified to

provide for the enforcement of speed violations as well (Ordinance 30965-10). The

ordinances were codified in Dayton R.C.G.O. 70.21. Dayton states that the purposes of

the traffic law photo-monitoring system were to reduce the number of red light and

speeding violations and automobile accidents in the city and to conserve limited police

resources.

       {¶ 9} Am.Sub.S.B. No. 342 was signed into law on December 19, 2014, and

became effective on March 23, 2015.           The following Revised Code sections were
                                                                                       -6-


enacted as a result of S.B. No. 342's passage: 4511.092; 4511.093; 4511.095; 4511.096;

4511.097; 4511.098; 4511.099; 4511.0910; 4511.0911; 4511.0912; 4511.0913;

4511.0914; and 4511.204(C)(2). Viewed collectively, the new sections provided a

comprehensive definition section (R.C. 4511.092) and expanded upon existing

requirements for municipalities that employ the use of traffic photo-monitoring systems.

      {¶ 10} Significantly, in City of Dayton v. State, 151 Ohio St.3d 168, 2017-Ohio-

6909, 87 N.E.3d 176, Dayton challenged the constitutionality of certain provisions

contained in S.B. 342, on the grounds that they violated Article XVIII, Section 3 of the

Ohio Constitution, the Home Rule Amendment. In its complaint in that case, Dayton

specifically challenged the requirement in R.C. 4511.093(B)(1) that a law enforcement

officer be present at the location of any traffic law photo-monitoring device when it was

being operated.    Dayton also challenged R.C. 4511.095(A)(2), the provision which

required that a local authority conduct a public information campaign and safety study of

the location under consideration for the placement of a new device before any new photo-

monitoring equipment could be deployed. In Dayton’s motion for summary judgment in

that case, in addition to arguing that R.C. 4511.093(B)(1) and 4511.095(A)(2) were

unconstitutional, as argued in its complaint, Dayton also asserted that R.C. 4511.0912

violated the Home Rule Amendment because it prohibited municipal authorities from

issuing speeding tickets for violations recorded by traffic law photo-monitoring devices

unless the individual was driving more than six miles per hour above the speed limit in a

school zone and/or park or ten or more miles per hour above the speed limit in any other

location. Upon review, the Ohio Supreme Court held that the contested provisions in

S.B. 342 violated the Home Rule Amendment and struck down the offending provisions.
                                                                                        -7-


Id. at ¶ 34.

       {¶ 11} Thereafter, the Ohio General Assembly enacted H.B. 62, which was the

transportation budget bill for Ohio for the fiscal years 2019 through 2021. As previously

stated, Dayton contends that the contested provisions of H.B. 62 unconstitutionally limit

its Home Rule authority to implement traffic law photo-monitoring enforcement program

by implementing the following statutory provisions: 1) reinstating the S.B. 342 requirement

that a law enforcement officer be present at every photo-monitoring device at all times

while the device is in operation, R.C. 4511.093(B)(1); 2) reducing Dayton’s local

government fund allocation by the amounts collected from drivers for violations recorded

by the photo-monitoring enforcement program and eliminating local government funds

completely for municipalities that fail to report revenues from the program to the State,

R.C. 5747.502(C), R.C. 5747.502(D), and R.C. 5747.502(F); 3) eliminating municipalities’

ability to appoint administrative hearing officers to adjudicate photo-monitoring program

tickets and conferring “exclusive jurisdiction” over such actions to municipal and county

courts, R.C. 1901.20(A)(1), R.C. 1907.02(C); and 4) requiring municipalities to provide

advance and non-recoverable court deposits to cover “all applicable court costs and fees”

for civil actions related to the photo-monitoring program, R.C. 4511.096(C), R.C.

4511.099(A).

                                  Standard of Review

       {¶ 12} This Court has previously noted:

               When reviewing a summary judgment, an appellate court conducts

       a de novo review. Village of Grafton v. Ohio Edison Co., 77 Ohio St.3d

       102, 105, 671 N.E.2d 241 (1996). “De Novo review means that this court
                                                                                   -8-


uses the same standard that the trial court should have used, and we

examine the evidence to determine whether as a matter of law no genuine

issues exist for trial.” Harris v. Dayton Power & Light Co., 2d Dist.

Montgomery No. 25636, 2013-Ohio-5234, ¶ 11 (quoting Brewer v.

Cleveland City Schools Bd. Of Edn., 122 Ohio App.3d 378, 383, 701 N.E.2d

1023 (8th Dist.1997)) (citing Dupler v. Mansfield Journal Co., 64 Ohio St.2d

116, 413 N.E.2d 1187 (1980)). Therefore, the trial court's decision is not

granted any deference by the reviewing appellate court. Brown v. Scioto

Cty. Bd. Of Commrs., 87 Ohio App.3d 704, 711, 622 N.E.2d 1153 (4th

Dist.1993).

       Civ.R. 56 defines the standard to be applied when determining

whether a summary judgment should be granted. Todd Dev. Co., Inc. v.

Morgan, 116 Ohio St.3d 461, 463, 880 N.E.2d 88 (2008).               Summary

judgment is proper when the trial court finds: “(1) that there is no genuine

issue as to any material fact; (2) that the moving party is entitled to judgment

as a matter of law; and (3) that reasonable minds can come to but one

conclusion, and that conclusion is adverse to the party against whom the

Motion for Summary Judgment is made, who is entitled to have the

evidence construed most strongly in his favor.” Fortune v. Fortune, 2d Dist.

Greene No. 90-CA-96, 1991 WL 70721, *1 (May 3, 1991) (quoting Harless

v. Willis Day Warehous[ing ] Co., 54 Ohio St.2d 64, 67, 375 N.E.2d 45 [46]

(1978)). The initial burden is on the moving party to show that there is no

genuine issue of material fact. Dresher v. Burt, 75 Ohio St.3d 280, 292-93,
                                                                                         -9-


      662 N.E.2d 264 (1996). Once a moving party satisfies its burden, the

      nonmoving party may not rest upon the mere allegations or denials of the

      party's pleadings. Dotson v. Freight Rite, Inc., 2d Dist. Montgomery No.

      25495, 2013-Ohio-3272, ¶ 41 (citation omitted).

Cincinnati Ins. Co. v. Greenmont Mut. Hous. Corp., 2d Dist. Montgomery No. 25830,

2014-Ohio-1973, ¶ 17-18.

      {¶ 13} Because they are interrelated, the State’s first four assignments of error will

be discussed together. They state:

             THE     HOME      RULE      AMENDMENT          DOES      NOT      GIVE

      MUNICIPALITIES ANY AUTHORITY OVER THE JURISDICTION AND

      MAINTENANCE        OF    LOWER      COURTS       OR    STATE     SPENDING.

      THEREFORE, THE TRIAL COURT ERRED IN HOLDING THAT THE

      HOME RULE AMENDMENT APPLIES TO STATUTORY PROVISIONS

      THAT REQUIRE MUNICIPALITIES TO FILE THEIR TRAFFIC-CAMERA

      CITATIONS WITH AND PAY A FILING FEE TO THE COURT THAT HAS

      EXCLUSIVE JURISDICTION OVER THEM AND THAT REDUCE THE

      AMOUNT OF STATE MONEY THEY RECEIVE IF THEY OPERATE

      TRAFFIC-CAMERA PROGRAMS.

             ASSUMING ARGUENDO THAT THE HOME RULE AMENDMENT

      APPLIES, THE TRIAL COURT ERRED IN CONCLUDING THAT STATE

      STATUTES ESTABLISHING A UNIFORM STATEWIDE PROCESS FOR

      ADJUDICATING TRAFFIC-CAMERA                CITATIONS      AND THAT        RE-

      ALLOCATE STATE MONEY FROM MUNICIPALITIES THAT OPERATE
                                                               -10-


TRAFFIC-CAMERA    PROGRAMS       TO   OTHER   TRANSPORTATION

SAFETY PURPOSES LIMITS MUNICIPAL AUTHORITY WITHOUT

SERVING AN OVERRIDING STATE INTEREST AND, THEREFORE, DO

NOT SATISFY THE THIRD PRONG OF THE GENERAL LAW TEST SET

FORTH IN CANTON V. STATE, 95 OHIO ST.3D 149, 766 N.E.2D 963

(2002).

      ASSUMING ARGUENDO THAT THE HOME RULE AMENDMENT

APPLIES, THE TRIAL COURT ERRED IN CONCLUDING THAT STATE

STATUTES      ESTABLISHING   A    UNIFORM     PROCESS   FOR

ADJUDICATING TRAFFIC-CAMERA CITATIONS THAT INCLUDE CITED

MOTORISTS’ OPTIONS UPON RECEIVING SUCH A CITATION AND

THAT ESTABLISH GENERALLY APPLICABLE RULES FOR THE

DISTRIBUTION OF STATE MONEY DO NOT ESTABLISH RULES OF

CONDUCT FOR CITIZENS GENERALLY AND, THEREFORE, DO NOT

SATISFY THE FOURTH PRONG OF THE GENERAL LAW TEST SET

FORTH IN CANTON V. STATE, 95 OHIO ST.3D 149, 766 N.E.2D 963

(2002).

      THE TRIAL COURT ERRED IN FINDING THAT STATE STATUTES

VIOLATE THE HOME RULE AMENDMENT WHEN THE CHALLENGING

MUNICIPALITY FAILED TO ESTABLISH THAT ITS ORDINANCE

CONFLICTS WITH THE CHALLENGED STATE LAW BECAUSE THE

EXISTENCE OF A CONFLICT IS AN ESSENTIAL ELEMENT OF A HOME-

RULE CLAIM.
                                                                                          -11-


       {¶ 14} In its first assignment, the State contends that the trial court erred when it

held that the contested statutory provisions that require municipalities to file their traffic

camera citations with the court and to pay a filing fee to the court and that reduce the

amount of state money municipalities receive if they operate a traffic camera program

violate the Home Rule Amendment. Specifically, the State argues that there is no limit

to the authority of the General Assembly to regulate lower court jurisdiction and to provide

for the financial maintenance of lower courts, and the contested provisions noted above

provide a constitutional basis to enforce its powers. In its second and third assignments,

the State argues that even if the Home Rule Amendment applied to the statutes at issue,

the trial court erred when it found that H.B. 62 failed to satisfy the third and fourth prongs

of the general law test set forth in Canton v. State, 95 Ohio St.3d 149, 2002-Ohio-2005,

766 N.E.2d 963. Finally, the State argues that the trial court erred when it found that

Dayton had established that a conflict existed between H.B. 62 and the local ordinances

establishing the traffic-camera program.

                                  The Home Rule Amendment

       {¶ 15} Under the Home Rule Amendment to the Ohio Constitution, “[m]unicipalities

shall have authority to exercise all powers of local self-government and to adopt and

enforce within their limits such local police, sanitary and other similar regulations, as are

not in conflict with general laws.” Article XVIII, Section 3, Ohio Constitution.

       {¶ 16} The Home Rule Amendment provides municipalities with the “broadest

possible powers of self-government in connection with all matters which are strictly local

and do not impinge upon matters which are of a state-wide nature or interest.” State ex

rel. Morrison v. Beck Energy Corp., 143 Ohio St.3d 271, 2015-Ohio-485, 37 N.E.3d 128,
                                                                                              -12-


¶ 14, citing State ex rel. Hackley v. Edmonds, 150 Ohio St. 203, 212, 80 N.E.2d 769

(1948). Therefore, a municipal ordinance must yield to a state statute if 1) the ordinance

is an exercise of police power, rather than of local self-government; 2) the statute is a

general law; and 3) the ordinance is in conflict with the statute. See Mendenhall v. Akron,

117 Ohio St.3d 33, 2008-Ohio-270, 881 N.E.2d 255

       {¶ 17} Therefore, courts must initially determine if the ordinance at issue is an

exercise of the city's “police power,” rather than of local self-government. Id. at ¶ 17, citing

Canton at ¶ 9. “If an allegedly conflicting city ordinance relates solely to self-government,

the analysis stops, because the Constitution authorizes a municipality to exercise all

powers of local self-government within its jurisdiction.” Id. at ¶ 18, quoting Am. Fin. Servs.

Assn. v. Cleveland, 112 Ohio St.3d 170, 2006-Ohio-6043, 858 N.E.2d 776, ¶ 23. The

second step of the Mendenhall test is necessary only if the city ordinance involves an

exercise of police power and requires a court to determine whether the state law is a

general law under the four-part test set forth in Canton. Id. at ¶ 17, citing Canton, 95

Ohio St.3d 149, 766 N.E.2d 963, at ¶ 9. The last step in the Mendenhall test is to

determine whether the ordinance conflicts with the statute, i.e., whether the ordinance

permits that which the statute forbids, and vice versa. If the ordinance conflicts with the

general law, it will be held unconstitutional. Id. at ¶ 28. If there is no conflict, the municipal

action is permissible even though the statute is a general law. Id.

       {¶ 18} “A general law has been described as one which promotes statewide

uniformity.” Ohio Assn. of Private Detective Agencies, Inc. v. N. Olmsted, 65 Ohio St.3d

242, 244, 602 N.E.2d 1147 (1992). Furthermore, general laws are those “enact[ed] to

safeguard the peace, health, morals, and safety, and to protect the property of the people
                                                                                            -13-


of the state.” Schneiderman v. Sesanstein, 121 Ohio St. 80, 83, 167 N.E. 158 (1929).

“Once a matter has become of such general interest that it is necessary to make it subject

to statewide control as to require uniform statewide regulation, the municipality can no

longer legislate in the field so as to conflict with the state.” State ex rel. McElroy v. Akron,

173 Ohio St. 189, 194, 181 N.E.2d 26 (1962).

       {¶ 19} A statute qualifies as a general law if it satisfies four criteria. The statute

must: 1) be part of a statewide and comprehensive legislative enactment; 2) apply to all

parts of the state alike and operate uniformly throughout the state; 3) set forth police,

sanitary or similar regulations, rather than purport only to grant or limit legislative power

of a municipal corporation to prescribe those regulations; and 4) prescribe a rule of

conduct upon citizens generally. Mendenhall at ¶ 20; Canton at syllabus. If a statute

meets the Canton general-law test, then the statute takes precedence over any conflicting

municipal ordinances. Dayton v. State, 151 Ohio St.3d 168, 2017-Ohio-6909, 87 N.E.3d

176, ¶ 15.2 If, however, “the general-law test is not satisfied, then the statute is ‘an

unconstitutional attempt to limit the legislative home-rule powers’ of municipalities.” Id.,

quoting Canton at ¶ 10.

       {¶ 20} Neither party disputes that Dayton ordinance R.C.G.O. 70.21, enacting an

automated photo-enforcement program, was lawfully enacted pursuant to its

constitutionally-protected home rule powers. In Walker v. Toledo, 143 Ohio St.3d 420,



2
  We note that the 2017 Dayton opinion was a plurality opinion in which the lead opinion
held that the traffic-camera laws at issue were not general laws (and therefore were
unconstitutional) because they violated the third prong of the Canton test. The concurring
opinion also held that the traffic-camera laws at issue were not general laws (and
therefore unconstitutional), but for the reason that they violated the fourth prong of the
Canton test.
                                                                                            -14-


2014-Ohio-5461, 39 N.E.3d 474, ¶ 3, the Ohio Supreme Court reaffirmed its holding in

Mendenhall that municipalities, such as Dayton, have home rule authority under Article

XVIII of the Ohio Constitution to impose civil liability on traffic violators through the use of

a photo enforcement system for speed and red light violations. Walker also found that

“Ohio municipalities have home-rule authority to establish administrative proceedings,

including administrative hearings, related to civil enforcement of traffic ordinances, and

that these administrative proceedings must be exhausted before offenders or the

municipality can pursue judicial remedies.” Id. at ¶ 3.

       {¶ 21} Furthermore, it is undisputed that, pursuant to the Mendenhall test, the local

ordinances encompass the police power. “[T]he regulation of traffic is an exercise of

police power that relates to public health and safety, as well as to the general welfare of

the public.” Mendenhall at ¶ 19, citing Linndale v. State, 85 Ohio St.3d 52, 54, 706 N.E.2d

1227 (1999).

       {¶ 22} As previously stated, H.B. 62 reinstated the S.B. 342 requirement that a law

enforcement officer be present at every photo-monitoring device at all times while the

device is in operation. R.C. 4511.093(B)(1). However, that statute was found to be an

unconstitutional violation of the Home Rule Amendment in Dayton. Id. at ¶ 34. “We

determine that the officer-present provision in R.C. 4511.093(B)(1) fails the general-law

test in Canton, and we hold that this statute violates Dayton's home-rule authority as

provided by Article XVIII, Section 3 of the Ohio Constitution.” Id. Therefore, since the

Supreme Court has already declared R.C. 4511.093(B)(1) to be unconstitutional, we need

not address it.

       {¶ 23} The State contends that the “exclusive jurisdiction” provisions in R.C.
                                                                                             -15-


1901.20(A)(1) and R.C. 1907.02(C) allow it not only to define the jurisdiction of municipal

courts, but also to legislate the procedures the municipalities must follow if they choose

to implement a photo enforcement program. We disagree.

       {¶ 24} R.C. 1901.20(A)(1) states in pertinent part:

       The municipal court has jurisdiction to hear misdemeanor cases committed

       within its territory and has jurisdiction over the violation of any ordinance of

       any municipal corporation within its territory, including exclusive jurisdiction

       over every civil action concerning a violation of a state traffic law or a

       municipal traffic ordinance. The municipal court does not have jurisdiction

       over a violation that is required to be handled by a parking violations bureau

       or joint parking violations bureau pursuant to Chapter 4521. of the Revised

       Code. However, the municipal court has jurisdiction over the violation of a

       vehicle parking or standing resolution or regulation if a local authority, as

       defined in division (D) of section 4521.01 of the Revised Code, has specified

       that it is not to be considered a criminal offense, if the violation is committed

       within the limits of the court's territory, and if the violation is not required to

       be handled by a parking violations bureau or joint parking violations bureau

       pursuant to Chapter 4521. of the Revised Code.

       {¶ 25} R.C. 1907.02(C) as enacted by H.B. 62 sets forth jurisdiction for criminal

cases and parking violations. It provides, “A county court has exclusive jurisdiction over

every civil action concerning a violation of a state traffic law or a municipal traffic

ordinance, if the violation is committed within the limits of the court's territory.”

       {¶ 26} The Ohio Constitution provides that “[t]he judicial power of the state is
                                                                                        -16-


vested in a supreme court, courts of appeals, courts of common pleas and divisions

thereof, and such other courts inferior to the Supreme Court as may from time to time be

established by law.” Article IV, Section 1, Ohio Constitution. Under this clause, the

General Assembly has the exclusive power to create “inferior” courts, also referred to as

statutory courts. State ex rel. Ramey v. Davis, 119 Ohio St. 596, 602, 165 N.E. 298

(1929).   Pursuant to this authority, the General Assembly has established municipal

courts, county courts, and mayor's courts. See Lingo v. State, 138 Ohio St.3d 427, 2014-

Ohio-1052, 7 N.E.3d 1188, ¶ 9 (referring to municipal, county, and mayor's courts as

statutory courts); State ex rel. Cherrington v. Hutsinpiller, 112 Ohio St. 468, 147 N.E.

647 (1925), syllabus (“The municipalities of this state have no power, by charter or

otherwise, to create courts and appoint judges thereof, such exercise of power being in

violation of sections 1 and 10, [A]rticle IV, of the Constitution of Ohio.”); State ex rel.

Boston Hts. v. Petsche, 27 Ohio App.3d 106, 499 N.E.2d 1250 (Section 1, Article IV of

the Ohio Constitution vests exclusive power in the General Assembly to create courts

inferior to the Supreme Court and thus a village cannot create a mayor's court by local

ordinance).

      {¶ 27} In support of its argument, the State cites Ramey for the proposition that the

General Assembly has exclusive jurisdiction over the regulation of inferior courts in Ohio.

Id. at paragraph three of the syllabus (stating that the General Assembly has the authority

to require municipalities to provide court facilities).   However, Ramey had “nothing

whatsoever to do with arbitration or rules of court * * *.” Shimko v. Lobe, 103 Ohio St.3d

59, 2004-Ohio-4202, 813 N.E.2d 669, ¶ 64-65. The State also cites a recent case, State

ex rel. Magsig v. Toledo, 160 Ohio St.3d 342, 2020-Ohio-3416, 156 N.E.3d 899, for the
                                                                                          -17-


proposition that the General Assembly has unlimited authority to regulate the courts.

Magsig stated in pertinent part:

              * * * [A]s amended by H.B. 62 in 2019, R.C. 1901.20(A)(1) now states

       that municipal courts have “exclusive jurisdiction over every civil action

       concerning a violation of a state traffic law or a municipal traffic ordinance.”

       (Emphasis added). The current version of R.C. 1901.20(A)(1) clearly and

       unambiguously reserves for municipal courts exclusive authority to

       adjudicate every civil traffic-law violation. And that statutory grant of

       jurisdiction “cannot be impaired or restricted by any municipal charter or

       ordinance provision.” Cupps v. Toledo, 170 Ohio St. 144, 151, 163 N.E.2d

       384 (1959).

       {¶ 28} In our view, neither Ramey nor Magsig grant the General Assembly

unlimited authority to regulate the courts. Rather, the Ohio Supreme Court’s holding in

Magsig only indicates that R.C. 1901.20(A)(1) in H.B. 62 “clearly and unambiguously”

reserved for municipal courts exclusive authority to adjudicate every civil traffic-law

violation, including violations of the photo enforcement program. While the General

Assembly has the power to create inferior courts, it does not have unlimited authority to

regulate municipal courts’ adjudicatory policies and/or rules of court.

       {¶ 29} We also note that the Ohio Supreme Court explicitly noted in Magsig that

the city (Toledo) had not challenged the constitutionality of the exclusive-jurisdiction

clause of R.C. 1901.20(A) as enacted by H.B. 62. Id. at ¶ 16. Nevertheless, the Magsig

court stated that “the authority of the General Assembly to set the jurisdiction of the

municipal courts is undisputed.” Id.
                                                                                          -18-


       {¶ 30} Therefore, the only issue remaining is whether the contested provisions of

H.B. 62 qualify as a general law under the four-pronged test in Canton, 95 Ohio St.3d

149, 766 N.E.2d 963. Initially, we note that neither party disputes that the contested

provisions of H.B. 62 (1) are part of a statewide and comprehensive legislative enactment

and (2) apply to all parts of the state alike (if a local ordinance enacts a photo enforcement

program). Thus, we must determine whether the contested provisions of H.B. 62 satisfy

the third and fourth steps of the Canton test, i.e., whether the state statutes at issue set

forth police, sanitary, or similar regulations or do they grant or limit the legislative power

of a municipal corporation to set forth its own police, sanitary, or similar regulations, and

whether the state statutes prescribe a rule of conduct upon citizens generally.

  Do the State Statutes Set Forth a Police, Sanitary, or Similar Regulation, or Do

   They Merely Grant/Limit the Legislative Power of a Municipal Corporation to

                               Create Such Regulations?

       The third element of the Canton test requires that, for a statute to be considered a

general law, it must set forth police, sanitary, or similar regulations, instead of merely

granting or limiting a municipality's power to create such regulations. In undertaking this

analysis, we keep in mind that “ ‘a statute which prohibits the exercise by a municipality

of its home rule powers without such statute serving an overriding statewide interest

would directly contravene the constitutional grant of municipal power.’ ” Canton at ¶ 32,

quoting Clermont Environmental Reclamation Co. v. Wiederhold, 2 Ohio St.3d 44, 48,

442 N.E.2d 1278 (1982). In Dayton v. State, 151 Ohio St.3d 168, 2017-Ohio-6909, 87

N.E.3d 176, the Ohio Supreme Court stated:

              In Canton, the court considered whether R.C. 3781.184, which
                                                                                   -19-


related to the zoning of property for manufactured homes, violated the

Home Rule Amendment. R.C. 3781.184(C) provided that political

subdivisions must allow manufactured homes to be placed in areas where

single-family residences were permitted.        R.C. 3781.184(D) created an

exception to division (C) that allowed private-property owners to prohibit

manufactured homes on their land by way of restrictive covenants in deeds.

The court determined that “R.C. 3781.184(C), on its face, appears to serve

an overriding state interest in providing more affordable housing options

across the state.” Canton at ¶ 33. It then determined, however, that “the

exception contained in R.C. 3781.184(D) defeats this purpose.” Id.

According to the court, R.C. 3781.184(C) would have “very little, if any,

impact in areas of development having effective deed restrictions or active

homeowner associations.        Instead, the statute [would] effectively apply

only in older areas of the state, i.e., cities where residential areas no longer

have effective deed restrictions or no longer have active homeowner

associations.” Id. at ¶ 30. Because the statute did not serve an overriding

state interest, the Canton court determined that R.C. 3781.184(C) “purports

only to grant or limit the legislative power of a municipal corporation to set

forth police, sanitary, or similar regulations.” Id. at ¶ 33.

       This court confronted the third prong of the Canton test in Ohioans

for Concealed Carry, Inc. v. Clyde, 120 Ohio St.3d 96, 2008-Ohio-4605, 896

N.E.2d 967.      In Ohioans for Concealed Carry, the court considered

whether a municipal ordinance that prohibited licensed gun owners from
                                                                                    -20-


carrying a concealed gun within a city's parks was constitutional under the

Home Rule Amendment. The municipal ordinance conflicted with a state

statute that allowed a licensed gun owner to carry a gun anywhere in the

state, subject to several exceptions that did not include municipal parks. In

analyzing the third prong of the Canton general-law test, the court

determined that the statute went beyond preventing cities from enacting

conflicting legislation because the statute “provide[d] a program to foster

proper, legal handgun ownership in this state.” Id. at ¶ 50.          The court

determined that “[t]he statute therefore represents both an exercise of the

state's police power and an attempt to limit legislative power of a municipal

corporation to set forth police, sanitary, or similar regulations.” Id.; see also

Mendenhall [v. Akron], 117 Ohio St.3d 33, 2008-Ohio-270, 881 N.E.2d 255,

at ¶ 24 (determining that R.C. 4511.21 “has extensive scope and does more

than grant or limit state powers”).

       This court confronted the third prong of the Canton test again in

Cleveland v. State, 138 Ohio St.3d 232, 2014-Ohio-86, 5 N.E.3d 644. The

city of Cleveland sought a declaration that former R.C. 4921.25, 2012

Am.Sub.H.B. No. 487.1 was unconstitutional under the Home Rule

Amendment. Former R.C. 4921.25 vested the Public Utilities Commission

of Ohio (“PUCO”) with the authority to regulate towing entities as for-hire

motor carriers, but the second sentence of the statute provided that “[s]uch

an entity is not subject to any ordinance, rule, or resolution of a municipal

corporation, county, or township that provides for the licensing, registering,
                                                                                       -21-


      or regulation of entities that tow motor vehicles.” Cleveland challenged the

      second sentence of the statute as unconstitutionally infringing on local

      authorities' abilities to regulate towing companies. This court determined

      that the statute, when read as a whole, did not merely limit the legislative

      power of municipalities to set forth police, sanitary, or similar regulations,

      Cleveland at ¶ 13; nevertheless, the court isolated the second sentence of

      the statute, analyzed it separately, and determined that it was

      unconstitutional, id. at ¶ 16-17. According to the court, “[u]nlike the first

      sentence of R.C. 4921.25, which subjects towing entities to PUCO

      regulation, the second sentence fails to set forth any police, sanitary, or

      similar regulations.” Id. at ¶ 16.

             Under this court's precedent, so long as a statute serves an

      overriding state interest with respect to police, sanitary, or similar

      regulations, then the third prong of the Canton general-law test is satisfied,

      even if the statute limits the legislative authority of municipalities.

      However, when a statute expressly grants or limits the legislative power of

      a municipal corporation to set forth police, sanitary, or similar regulations,

      without serving an overriding statewide interest, then the statute, or a

      portion of it, violates the Home Rule Amendment. As demonstrated in

      Cleveland, the analysis under the third Canton prong requires consideration

      of the individual statutory provisions.

Id. at ¶ 17-20.

      {¶ 31} Based upon its prior opinions discussed above, the Dayton court lead
                                                                                        -22-


opinion held that the three traffic-camera statutes failed the third element of the Canton

test and improperly infringed upon municipal power. Id. at ¶ 21-27. The lead opinion

found that the three contested provisions of S.B. 342 -- R.C. 4511.093(B)(1) (requiring

police presence at the location of a traffic camera); R.C. 4511.0912 (prohibiting a

municipality from issuing a fine for speeding based on a traffic camera unless the driver's

speed exceeded the speed limit by six or ten miles per hour); and R.C. 4511.095

(requiring a municipality to perform a study and public-information campaign before using

the cameras) -- did not serve an overriding statewide interest. Id.

        Do the State Statutes Prescribe a Rule of Conduct on Citizens Generally?

       {¶ 32} As previously stated, in the Dayton court’s concurring opinion, two justices

agreed that the contested provisions of S.B. 342 were unconstitutional, but only because

they found that the statutes failed under the fourth element of the Canton test, i.e., they

failed to prescribe a rule of conduct upon citizens generally. The concurring justices

stated the basis for their rationale as follows:

              Under the fourth prong of the Canton test, a statute must “prescribe

       a rule of conduct upon citizens generally” to qualify as a general law.

       [Canton] at ¶ 21.     The statute at issue in Canton—forbidding political

       subdivisions from prohibiting or restricting the location of permanently sited

       manufactured homes in any zone or district in which a single-family home

       was permitted—did not satisfy that requirement because it “applie[d] to

       municipal legislative bodies, not to citizens generally.” Id. at ¶ 2, 36. In

       contrast, a statute that established speed limits and stated, “ ‘No person

       shall operate a motor vehicle * * * at a speed greater or less than is
                                                                                    -23-


reasonable or proper,’ ” prescribed a rule of conduct upon citizens and

satisfied the fourth prong of the Canton test. Mendenhall v. Akron, 117 Ohio

St.3d 33, 2008-Ohio-270, 881 N.E.2d 255, ¶ 25, quoting R.C. 4511.21.

       In Linndale v. State, 85 Ohio St.3d 52, 706 N.E.2d 1227 (1999), this

court considered a home-rule challenge to former R.C. 4549.17, which

prohibited local law-enforcement officers from issuing speeding and

excess-weight citations on interstate freeways when (1) less than 880 yards

of the freeway were within the locality's jurisdiction, (2) local officers had to

travel outside their jurisdiction to enter onto the freeway, and (3) local

officers entered the freeway with the primary purpose of issuing the

citations. Linndale predates Canton, but the court nevertheless addressed

factors that it would later incorporate into the Canton general-law test.

Linndale at 55, 706 N.E.2d 1227. The court held that R.C. 4549.17 was

not a general law but was simply a limit on the legislative powers of

municipalities to adopt and enforce police regulations. Id. As relevant here,

the court stated that the statute did “not prescribe a rule of conduct upon

citizens generally.” Id.

       We reached a similar conclusion in Youngstown v. Evans, 121 Ohio

St. 342, 168 N.E. 844 (1929).           The statute at issue there limited

municipalities' authority to set punishments for misdemeanor violations of a

municipal ordinance. This court stated that the statute was “not a general

law in the sense of prescribing a rule of conduct upon citizens generally. It

is a limitation upon law making by municipal legislative bodies.” Id. at 345,
                                                                                        -24-


       168 N.E. 844.

Dayton, 151 Ohio St.3d 168, 2017-Ohio-6909, 87 N.E.3d 176, at ¶ 41-43.

       {¶ 33} Applying the reasoning set forth in the above cases, the Dayton court stated

the following:

                 Unlike the speed-limit statute in Mendenhall, the contested

       provisions here do not dictate a rule of conduct applicable to citizens of the

       state. Indeed, nothing in S.B. 342 directs citizens' conduct with respect to

       the operation of a motor vehicle. Driving in excess of the speed limit and

       running a red light are violations of the law, whether or not a traffic camera

       exists to record the violation and whether or not a law-enforcement officer

       has authority to issue a citation. The contested provisions are phrased in

       terms of what a local authority shall or shall not do. They apply not to

       citizens but to municipalities. Like the statute in Linndale, the contested

       provisions of S.B. 342 merely limit municipal authority to enforce other

       substantive laws.

(Emphasis added.) Id. at ¶ 44. Accordingly, the concurring justices in Dayton

found that the contested provisions in S.B. 342 violated the fourth element of the

Canton test since they did not prescribe a rule of conduct upon citizens generally.

Id. at ¶ 46.

                   Analysis of the Relevant Contested Provisions in H.B. 62

       1) Contested Provision R.C. 5747.502

       {¶ 34} As previously stated, H.B. 62 requires a local authority operating a photo

enforcement program during the preceding fiscal year to file a report with the tax
                                                                                         -25-


commissioner that includes a detailed statement of the civil fines the local authority

collected from drivers for any violation of any local ordinance that were based upon

evidence recorded by a photo-monitoring device. R.C. 5747.502(B). A local authority’s

payments from the state local government fund were then to be reduced in an amount

equal to the fines reported in the report to the tax commissioner. R.C. 5747.502(C). If

the local authority did not file a report as required, all payments of local government funds

to the locality were to cease until a report was filed. R.C. 5747.502(D). An amount equal

to the payments withheld, except for fines incurred in school zones, was then deposited

into an Ohio highway and transportation safety fund. R.C. 5747.502(F). An amount

equal to payments withheld for violations in school zones was to be paid to the local

authority to be used specifically for school safety purposes. R.C. 5747.502(C)(4).

       {¶ 35} The State argues that the trial court erred when it found that the contested

provisions in R.C. 5747.502 failed to satisfy the third prong of the Canton test.

Specifically, the State argues that 1) the sole power of making appropriations regarding

public revenue lies with the General Assembly; 2) the State is under no duty to appropriate

funding to the municipalities; 3) the General Assembly is authorized to pass laws requiring

reports from municipalities as to their financial condition and transactions; and 4) the

General Assembly is authorized to withhold discretionary funds commensurate with local

revenue from operating traffic cameras. The State contends that Dayton has cited no

authority supporting a conclusion that cities’ home-rule authority limits the General

Assembly’s spending power. The State also argues that the Ohio Constitution does not

require the General Assembly to have a local government fund or to distribute funding in

any particular manner. Finally, the State argues that, while Dayton is free to operate its
                                                                                         -26-


traffic camera program, that decision does not limit the General Assembly’s authority to

withhold discretionary funds commensurate with local revenue raised by operating the

traffic cameras.

       {¶ 36} Conversely, Dayton argues that the State cannot use its unfettered

spending authority to punish a municipality for exercising its constitutional home-rule

authority by implementing a traffic camera program, thereby making the program too

expensive and cost prohibitive to operate and ultimately resulting in its elimination.

Dayton also argues that the Home Rule Amendment protects against both direct and

indirect limitations of municipal authority.

       {¶ 37} We agree with the trial court and conclude that the contested provisions of

R.C. 5747.502 fail to satisfy the third prong of the Canton test, because they

unconstitutionally limit Dayton’s legislative authority regarding its traffic camera photo

enforcement program, dictate the collection and reporting of fines, and subject Dayton to

penalties for operating its program. Additionally, we find that the State has failed to set

forth its overriding interest for setting forth such regulations. See Newburgh Hts. v. State,

2021-Ohio-61, __ N.E.3d __, ¶ 40 (8th Dist.) (finding no overriding state interest in R.C.

5747.502, and that the state has failed to set forth a viable one; “Just because the state

has the power to control state spending does not mean that it has the power to penalize

local authorities who are operating traffic-camera programs, something the Supreme

Court stated local authorities had the authority to do under the Home Rule Amendment”).

       {¶ 38} Furthermore, we agree with the trial court that the contested provisions in

R.C. 5747.502 fail to satisfy the fourth element of the Canton test, because the provisions

fail to prescribe a rule of conduct on citizens generally; they are directed solely at local
                                                                                             -27-


authorities. Id. at ¶ 41. The contested provisions of R.C. 5747.502 are not general laws

and are unconstitutional attempts to limit the legislative home-rule powers of

municipalities. Accordingly, the trial court did not err when it granted summary judgment

in favor of Dayton with respect to this issue.

       2) Contested Provision R.C. 4511.096(C)

       {¶ 39} R.C. 4511.096 sets forth the officer review requirements of a traffic law

photo monitoring device and contains the following contested provisions:

       (C) Within thirty days of the traffic law violation, the local authority or its

       designee may issue and send by regular mail a ticket charging the

       registered owner with the violation. The ticket shall comply with section

       4511.097 of the Revised Code. If the local authority mails a ticket charging

       the registered owner with the violation, the local authority shall file a certified

       copy of the ticket with the municipal court or county court with jurisdiction

       over the civil action.

Thus, pursuant to R.C. 4511.096(C), if a local authority issues and mails a ticket charging

the registered owner of a vehicle with a violation based upon evidence from a traffic

camera, the local authority must also file a certified copy of the ticket with the municipal

court or county court vested with jurisdiction over the civil action.

       {¶ 40} We conclude that the trial court did not err when it found that R.C.

4511.096(C) was not a not general law and was an unconstitutional attempt to limit the

legislative home-rule powers of municipalities. Simply put, we find no overriding state

interest in R.C. 4511.096(C), and the State has failed to set forth a viable one. We agree

with the trial court that this provision fails to satisfy the third element of the Canton test
                                                                                           -28-


because, on its face, the statute arbitrarily attempts to control the procedure a municipality

must follow when issuing, mailing, and filing citations for violators without sufficiently

serving an overriding state interest.

         {¶ 41} Furthermore, we agree with the trial court that R.C. 4511.096(C) fails to

satisfy the fourth element of the Canton test, because the provisions fail to prescribe a

rule of conduct on citizens generally; rather, the contested provision is solely directed at

local authorities.      Accordingly, R.C. 4511.096(C) is not a general law and is an

unconstitutional attempt to limit the legislative home-rule powers of municipalities. The

trial court did not err when it granted summary judgment to Dayton with respect to this

issue.

         3) Contested Provision R.C. 4511.099(A)

         {¶ 42} R.C. 4511.099(A) states in pertinent part:

         [W]hen a certified copy of a ticket issued by a local authority based on

         evidence recorded by a traffic law photo-monitoring device is filed with the

         municipal court or county court with jurisdiction over the civil action, the

         court shall require the local authority to provide an advance deposit for the

         filing of the civil action. The advance deposit shall consist of all applicable

         court costs and fees for the civil action. The court shall retain the advance

         deposit regardless of which party prevails in the civil action and shall not

         charge to the registered owner or designated party any court costs and fees

         for the civil action.

         {¶ 43} Here, the trial court did not err when it found that R.C. 4511.099(A) was not

a general law and was an unconstitutional attempt to limit the legislative home-rule
                                                                                          -29-


powers of municipalities. Again, we agree with the trial court that R.C. 4511.099(A) fails

to satisfy the third element of the Canton test, because it unconstitutionally limits Dayton’s

legislative authority regarding its photo enforcement program by attempting to control the

procedure Dayton must follow when issuing citations to violators by requiring advance

court deposits but without providing a viable overriding state interest for doing so.

       {¶ 44} However, “[e]ven if we assume that the state's interest satisfies the third

prong of the Canton test, R.C. 4511.099(A) still only prescribes rules for the local

municipalities and not citizens of the state.” Newburgh Hts. at ¶ 57. Thus, we find that

R.C. 4511.099(A) fails to satisfy the fourth element of the Canton test. Therefore, R.C.

4511.099(A) is not a general law and is an unconstitutional attempt to limit the legislative

home-rule powers of municipalities.

                        Conflict Between Local Ordinance and H.B. 62

       {¶ 45} Finally, in regard to the State’s fourth assignment of error, i.e., whether a

conflict exists between Dayton’s local ordinances setting forth its photo enforcement

program and the contested provisions of H.B. 62, the State contends that Dayton cannot

show that a conflict exists. In Newburgh Heights, the Eighth District stated:

              * * * The state statutes in this case [H.B. 62] indirectly prohibit what

       the local ordinances permit. The Supreme Court of Ohio has recognized

       conflict by implication. See Mendenhall at ¶ 31-32. In Mendenhall, the

       Supreme Court found no conflict by implication because the issue was

       whether the state “had exclusivity in the area of speed enforcement,” which

       the court held it did not. Id. at ¶ 33. Here, however, the state is attempting

       to exclusively control (1) the funds local authorities receive from photo
                                                                                          -30-


       enforcement programs, (2) where citizens can challenge a photo

       enforcement citation, and (3) who pays the court costs with respect to

       challenges to a photo enforcement citation.        We therefore find that a

       conflict exists between the contested provisions of H.B. 62 and the local

       ordinances.

Id. at ¶ 26. We agree with this rationale and find that a conflict does in fact exist between

the contested provisions of H.B. 62 and Dayton’s traffic-camera ordinances.

       {¶ 46} In light of the foregoing, the State’s first, second, third, and fourth

assignments of error are overruled.

       {¶ 47} The State’s fifth assignment of error states:

              THE TRIAL COURT ERRED IN FINDING THAT THE ENACTMENT

       OF CERTAIN STATUTES VIOLATES THE SINGLE-SUBJECT RULE

       BECAUSE IT FAILED TO APPLY THE PROPER TEST THAT LOOKS

       ONLY FOR A BLATANT DISUNITY OF SUBJECT MATTER BETWEEN

       THE CHALLENGED PROVISIONS AND THE REST OF THE BILL AND,

       INSTEAD, USURPED THE LEGISLATURE’S DISCRETION BY LOOKING

       TO THE SIGNIFICANT AND CONTROVERSIAL NATURE OF THE

       CHALLENGED LAWS.

       {¶ 48} In its final assignment, the State argues that the trial court erred when it

found that certain contested provisions in H.B. 62 violated the one-subject rule.

       {¶ 49} The one-subject rule is contained in Section 15(D), Article II of the Ohio

Constitution, which provides, “No bill shall contain more than one subject, which shall be

clearly expressed in its title.” “The one-subject provision was incorporated into the Ohio
                                                                                          -31-


Constitution of 1851 as an integral part of the efforts of the Second Constitutional

Convention to rein in the inordinate powers that were previously lodged in the General

Assembly and to ultimately achieve a proper functional balance among the three

branches of our state government.” In re Nowak, 104 Ohio St.3d 466, 2004-Ohio-6777,

820 N.E.2d 335, ¶ 29. As the Ohio Supreme Court explained in State ex rel. Ohio

Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d 451, 495, 715 N.E.2d 1062 (1999):

              The one-subject rule was added to our Constitution in 1851. It was

      one of the proposals resulting from the efforts of the Second Constitutional

      Convention, of 1850-1851. See Kulewicz, The History of the One-Subject

      Rule of the Ohio Constitution (1997), 45 Cleve.St.L.Rev. 591, 591-593.

      The genesis of support for this rule had its roots in the same concerns over

      the General Assembly's dominance of state government that formed the

      most significant theme of the Constitution of 1851.           These concerns,

      illustrated earlier in this opinion, resulted in the placement of concrete limits

      on the power of the General Assembly to proceed however it saw fit in the

      enactment of legislation.     The one-subject rule is one product of the

      drafters' desire to place checks on the legislative branch's ability to exploit

       its position as the overwhelmingly pre-eminent branch of state government

       prior to 1851.

       {¶ 50} The purpose of the one-subject rule is “to prevent logrolling -- ‘ * * * the

practice of several minorities combining their several proposals as different provisions of

a single bill and thus consolidating their votes so that a majority is obtained for the

omnibus bill where perhaps no single proposal of each minority could have obtained
                                                                                           -32-


majority approval separately.’ ” State ex rel. Dix v. Celeste, 11 Ohio St.3d 141, 142, 464

N.E.2d 153 (1984).

       {¶ 51} Only “[a] manifestly gross and fraudulent violation of the one-subjection

provision contained in Section 15(D), Article II of the Ohio Constitution will cause an

enactment to be invalidated.” State v. Bloomer, 122 Ohio St.3d 200, 2009-Ohio-2462,

909 N.E.2d 1254, ¶ 49, citing In re Nowak, 104 Ohio St.3d 466, 2004-Ohio-6777, 820

N.E.2d 335, paragraph one of the syllabus. As long as common purpose or relationship

exists between the topics, the mere fact that a bill embraces more than one topic will not

be fatal. Id. It is the disunity of subject matter, rather than the aggregation of topics, that

cause a bill to violate the one-subject rule. Id. The one-subject rule is not directed at

plurality but at disunity in subject matter. State ex rel. Ohio Civ. Serv. Emps. Assn.,

AFSCME, Local 11, AFL-CIO v. State Emp. Relations Bd., 104 Ohio St.3d 122, 2004-

Ohio-6363, 818 N.E.2d 688, ¶ 28.

       {¶ 52} In this case, we must determine whether there was a violation of the one-

subject rule within the context of an appropriations bill. See Newburgh Heights, 8th Dist.

Cuyahoga No. 109106, 2021-Ohio-61, ¶ 66. “[T]he analysis of the one-subject rule with

respect to appropriation bills can be complicated because appropriations bills ‘encompass

many items, all bound by the thread of appropriations.’ ” Rumpke Sanitary Landfill, Inc. v.

Ohio, 184 Ohio App.3d 135, 2009-Ohio-4888, 919 N.E.2d 826, ¶ 16 (1st Dist.2009),

quoting Simmons-Harris v. Goff, 86 Ohio St.3d 1, 16, 711 N.E.2d 203 (1999).

       {¶ 53} We agree with the 8th District’s conclusion in Newburgh Heights that the

exclusive-jurisdiction provisions in R.C. 1901.20(A)(1) and R.C. 1907.02(C) “directly

relate to the authorization and conditions of the operation of photo-enforcement
                                                                                            -33-


programs.” Id. at ¶ 67. Furthermore, Dayton’s photo-enforcement program is explicitly

related to transportation safety, which is also directly related to the stated purpose of the

appropriations bill set forth in H.B. 62. Id. Accordingly we find that the trial court erred

when it denied the State’s motion for summary judgment, finding that that contested

provisions R.C. 1901.20(A)(1) and R.C. 1907.02(C) in H.B. 62 violated the one-subject

rule.

        {¶ 54} The State’s final assignment of error is sustained.

        {¶ 55} The trial court’s judgment is reversed insofar as it found that the legislature’s

enactment of R.C. 1901.20(A)(1) and R.C. 1907.02(C) violated the one-subject rule, and

this matter is remanded to the trial court for proceedings consistent with this opinion. In

all other respects, the judgment of the trial court is affirmed.

                                       .............



TUCKER, P.J. and HALL, J., concur.



Copies sent to:

John C. Musto
Caitlyn Nestleroth Johnson
Zachary M. Holscher
Hon. Mary Katherine Huffman